Title: From James Madison to Albert Gallatin, 21 December 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


21 December 1804, Department of State. “I have the honor to request that you will be pleased to issue a warrant for four thousand, forty two dollars, and fifty six cents, on the appropriations for Barbary Intercourse in favor of James Davidson Jr. the assignee of a bill of exchange for the same sum drawn upon me on the 21st. Septr. last, by Messrs. Dagen, Purviance & Co. of Leghorn, who are to be charged with the same on the books of the Treasury. The bill is enclosed.”
